 1

 2

 3

 4

 5                         UNITED STATES DISTRICT COURT
                          WESTERN DISTRICT OF WASHINGTON
 6                                  AT SEATTLE

 7
      IRONBURG INVENTIONS LTD.,
 8                          Plaintiff,
                                                     C17-1182 TSZ
 9         v.
                                                     MINUTE ORDER
10    VALVE CORPORATION,
11                          Defendant.

12
        The following Minute Order is made by direction of the Court, the Honorable
13 Thomas S. Zilly, United States District Judge:
          (1)    Pursuant to General Order No. 01-20, issued on March 6, 2020, the Pretrial
14
   Conference scheduled for March 13, 2020, will be conducted telephonically. The time of
   the Pretrial Conference is CHANGED to 10:30 a.m. Counsel shall arrange a conference
15
   call among themselves and then contact the Court at (206) 370-8830. The trial date of
   March 20, 2020, is STRICKEN.
16
          (2)    The Clerk is directed to send a copy of this Minute Order to all counsel of
17 record.

18         Dated this 6th day of March, 2020.

19
                                                   William M. McCool
20                                                 Clerk

21                                                 s/Karen Dews
                                                   Deputy Clerk
22

23

     MINUTE ORDER - 1
